
	
		II
		111th CONGRESS
		1st Session
		S. 1864
		IN THE SENATE OF THE UNITED STATES
		
			October 26, 2009
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on
		  2–Mercaptoethanol.
	
	
		1.2–Mercaptoethanol
			(a)In
			 generalHeading 9902.01.60 of the Harmonized Tariff Schedule of
			 the United States (relating to 2–Mercaptoethanol) is amended by striking the
			 date in the effective period column and inserting December 31,
			 2011.
			(b)Effective
			 dateThe amendment made by this section shall apply with respect
			 to goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of enactment of this Act.
			
